            Case MDL No. 2954 Document 13 Filed 06/23/20 Page 1 of 1



                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                         MULTI-DISTRICT LITIGATION

                                               )
 IN RE: WELLS FARGO PAYCHECK                   )    MDL No. 2954
 PROTECTION PROGRAM LITIGATION                 )
                                               )
                                               )

       The undersigned parties, through their respective counsel, stipulate that Full Compliance

LLC, et al. v. Wells Fargo Bank N.A., et al., 20-cv-22339 (S.D. Fla.) should be removed from the

Schedules of Actions filed in this matter. This action is the subject of and is included in the

Schedule of Actions for a separate motion pending before the Panel, In re Paycheck Protection

Program (PPP) Agent Fees Litigation, MDL No. 2950 (filed May 22, 2020).

                                            Respectfully submitted,

Dated: June 23, 2020                        /s/ Alfonso Kennard, Jr.
                                            Alfonso Kennard, Jr.
                                            KENNARD LAW PC
                                            2603 Augusta Drive, Suite 1450
                                            Houston Texas 77057
                                            Telephone: (713) 742-0900
                                            Facsimile: (713) 742-0951
                                            Email: alfonso.kennard@kennardlaw.com

                                            Attorneys for Plaintiff DNM Contracting, Inc.


Dated: June 23, 2020                        /s/ Benjamin J. Meiselas
                                            Benjamin J. Meiselas
                                            GERAGOS & GERAGOS, APC
                                            Historic Engine Co. No. 28
                                            644 South Figueroa Street
                                            Los Angeles, CA 90017-3411
                                            Telephone: (231) 625-3900
                                            Facsimile: (231) 232-3255
                                            meiselas@geragos.com

                                            Attorney for Full Compliance, LLC and Zamora &
                                            Hernandez PLLC
